Citation Nr: 1731740	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-06 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a skin condition, to include as due to in-service exposure to contaminated drinking water at Camp Lejeune, North Carolina.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Marine Corps from June 1982 to June 1991 and his decorations include the Southwest Asia Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

When this case was before the Board in January 2015, it was remanded for additional development.  The case is now again before the Board for further appellate consideration.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Veteran has asserted entitlement to service connection for a skin condition.  He contends his condition or conditions were caused by exposure to contaminated drinking water at Camp Lejeune, and his official military personnel file (OMPF) confirms he was stationed at Camp Lejeune during service.  The Veteran's service treatment records (STRs) show that pursuant to a February 1987 in-service medical examination, he was noted to have acne on his face, chest, and back.  In addition, a note whose date is illegible shows the Veteran presented with a skin rash, and that a chemical potassium hydroxide (KOH) test ruled out any fungal infection.

Post-service treatment records show the Veteran was diagnosed with mycosis fungoides in September 2004 after presenting with dark patches on his leg.  In June 2005 it was noted his leg rash had cleared, but that he now had several pimples and pustules on the chest and shoulders for the prior couple of weeks.  An acute acneiform eruption was diagnosed, and the provider stated this was most consistent with acute folliculitis, but that folliculocentric mycosis fungoides was also possible.

The Veteran was afforded a VA examination in February 2011.  The Veteran reported he had been experiencing discolored, hypopigmented patches over his arms, chest, back, and legs for several years.  The examiner noted the Veteran had previously been diagnosed with a fungal infection or tinea corporis, and noted the Veteran's report that the condition had never fully resolved, but waxed and waned.  Examination showed very widely scattered hypopigmented areas measuring 1.5 centimeters (cms) to 2.5 cm in diameter, mostly on the Veteran's upper arms, chest, back, and legs, with a total coverage of 30 percent of the body.  The examiner indicated there was no acne, and diagnosed tinea corporis.  The examiner opined the condition was less likely than not related to the Veteran's exposure to contaminated drinking water at Camp Lejeune.  In this regard, the examiner stated there was no evidence in current medical literature to suggest a cause and effect relationship between tinea corporis and contaminated water at Camp Lejeune, and that the National Research Council's research did not list tinea corporis as a condition having either limited or suggestive evidence of an association with the contaminated water.

A June 2013 dermatology note showed the Veteran had a whole body rash present for the previous 10 to 15 years, which started as itchy bumps on his arms and spread to his chest, then the entire trunk, back, and legs.  Diffuse bacterial folliculitis was diagnosed.  A March 2014 dermatology note showed the Veteran continued to have intermittent itching and areas with breakouts including the chest, abdomen, back, and arms.  Folliculitis was diagnosed.  A July 2014 dermatology note showed the Veteran had a scaly, bumpy, itchy rash that involved the upper back, chest, and shoulders mainly.  Biopsy results were consistent with eczema.

In its January 2015 remand, the Board noted that while the February 2011 examiner had addressed the Veteran's contention relating to Camp Lejeune, he had not addressed the Veteran's STRs showing treatment for a skin rash and acne during service.  As such, the Board remanded the claim for an additional VA examination by "an appropriate physician."  The examiner was specifically requested to address whether the Veteran's in-service symptoms were an early manifestation of his current skin condition or conditions. 

A May 2015 dermatology note showed continued itchy rash on the trunk, upper back, chest, and shoulders.  Widespread chronic folliculitis and eczema were diagnosed.  An April 2016 note diagnosed worsening chronic eczema.

Pursuant to the Board's remand, the Veteran was afforded an additional VA examination in July 2016.  The examination was performed by a VA Physician's Assistant (PA).  The examiner reviewed the Veteran's history and noted his reports of continued itching and burning.  The examiner diagnosed eczema of the upper back, chest, shoulders, and bilateral legs, with a few erythematous papules and scaly patches, and stated the Veteran's mycosis fungoides had resolved.  The examiner opined the Veteran's skin conditions were less likely than not related to his service.  With regard to exposure to contaminated drinking water, the examiner simply restated the February 2011 examiner's rationale.  With regard to in-service treatment, the examiner stated there was no medical evidence to suggest the Veteran's eczema had its earliest manifestations in service, as the STRs were silent for any diagnosed skin condition.  In this regard, the examiner noted the Veteran's KOH test for a fungal infection during service was negative.
 
In a September 2016 deferred rating, the RO noted the Board had requested the VA examination be conducted by a physician.  Because the examination was conducted by a PA, the RO requested a VA physician review the record and the July 2016 examination report and provide his or her own opinion.
 
A medical opinion was obtained from a VA physician, an Internist, in September 2016.  The examiner first stated the evidence was not appropriately labeled and tabbed and that the available STRs had poor legibility.  The examiner noted there was a record of a negative KOH test and stated there was no other record of dermatologic abnormality during service.  The examiner concurred with the July 2016 examiner's report and stated that because there was no medical evidence of any skin condition during the Veteran's service, any relationship between service and the Veteran's eczema, folliculitis, or history of mycosis fungoides could not be established without resorting to speculation.

Upon a review of the foregoing, the Board first notes that its January 2015 remand instructed that a VA examination should be conducted and a medical opinion should be provided by an appropriate physician.  Although a physician reviewed the July 2016 PA's examination report and opinion and provided her own opinion in September 2016, the physician did not conduct an examination.

More importantly, the Board notes that although the July 2016 and September 2016 examiners took note of the negative fungal infection test and skin rash during service, they both failed to address the February 1987 notation of acne on the face, chest, and back.  This oversight may be related to the September 2016 examiner's statement that the Veteran's STRs were not legible.  In this regard, the Board notes there are 2 copies of the Veteran's STRs in the record, one much more legible than the other.  As such, it is likely that the VA physician reviewed only the less legible copy.

The Board notes the February 1987 notation is particularly important because it shows a skin condition in service which was present on the same areas of the body as the Veteran's current condition.  Because the VA examiners failed to address this relevant evidence, the Board finds the VA examination reports did not comply with the Board's instructions and are inadequate.

Based on the foregoing, the Board finds a remand is warranted for an additional VA examination and opinion.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Invite the Veteran to submit lay statements from himself and others who have first-hand knowledge of any in-service and post-service skin symptoms.

3.  Afford the Veteran a VA examination by a physician to determine the nature, onset and etiology all skin conditions present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all skin conditions present during the period of the claim, even if they have resolved. 

With regard to each identified skin condition, the examiner must state whether it is at least as likely as not that any skin condition found to be present is related to or had its onset in service.  In offering this assessment please acknowledge and discuss the lay evidence regarding the onset of the Veteran's skin problems, to include the account given by the Veteran

The examiner must also state whether it is at least as likely as not that any skin condition originated during or is otherwise etiologically related to the Veteran's military service, to include conceded exposure to contaminated drinking water at Camp Lejeune, North Carolina.

The examiner must review this remand and the Veteran's STRs.  Particularly, the examiner must address:

a) the Veteran's in-service treatment for a skin rash, to include a KOH test which ruled out a fungal infection; and

b) the February 1987 notation of acne on the face, chest, and back.

The examiner must specifically state whether it is at least as likely as not that the two instances of in-service treatment specified above constituted early manifestations of the Veteran's mycosis fungoides, folliculitis, or eczema, which have also been present on his face, chest, and back.

The examiner is advised the electronic record includes 2 copies of the Veteran's STRs, one of which is more legible than the other.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

